UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1628


ERIC MATTHEW GAUTREAU,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner, Social Security Administration,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Chief District Judge. (2:15-cv-00081-RBS-DEM)


Submitted: March 31, 2017                                         Decided: April 21, 2017


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John O. Goss, GOSS AND FENTRESS, PLC, Norfolk, Virginia, for Appellant. Nora
Koch, Regional Chief Counsel, Taryn Jasner, Supervisory Attorney, Gregg W. Marsano,
Assistant Regional Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania; Dana J. Boente, United States Attorney, Virginia L. Van Valkenburg,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Matthew Gautreau appeals the district court’s order adopting the magistrate

judge’s recommendation and affirming the Commissioner’s denial of Gautreau’s

application for disability benefits. Our review of the Commissioner’s determination is

limited to evaluating whether the findings are supported by substantial evidence and

whether the correct law was applied. Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir.

2015). “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653

(4th Cir. 2005) (internal quotation marks omitted). We do not reweigh evidence or make

credibility determinations in evaluating whether a decision is supported by substantial

evidence; “[w]here conflicting evidence allows reasonable minds to differ as to whether a

claimant is disabled,” we defer to the Commissioner’s decision. Id. (internal quotation

marks omitted).

      Against this framework, we have thoroughly reviewed the parties’ briefs, the

administrative record, and the joint appendix, and we discern no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Gautreau v. Colvin,

No. 2:15-cv-00081-RBS-DEM (E.D. Va. filed Mar. 31, 2016; entered Apr. 1, 2016). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED



                                           2